                          Michael Faillace & Associates, P.C.
                                         Employment and Litigation Attorneys

        60 East 42nd St. Suite 4510                                            Telephone: (212) 317-1200
        New York, New York 10165                                                Facsimile: (212) 317-1620
        jbarton@faillacelaw.com




                                                                       November 11, 2019
                                                                                     USDC SDNY
        VIA ECF                                                                      DOCUMENT
        Honorable Lorna G. Schofield                                                 ELECTRONICALLY FILED
        United States District Judge                                                 DOC #:
        Daniel Patrick Moynihan                                                      DATE FILED: 11/12/2019
        United States Courthouse
        40 Foley Square
        New York, NY 10007


                         Re: Gonzalez v. Banaco II LLC; 19 CV 5602 (LGS)

                This firm represents Plaintiff in the above referenced matter. We write, on consent of
        Defendants, to request a three-week extension of the deadline to file the settlement agreement and
        a joint letter, currently scheduled for today, November 11, 2019. This is the first request of its
        kind.

                The parties are working diligently on completing their settlement papers, but anticipate
        needing a bit more time to agree upon the language and get the papers executed. As such, the
        parties respectfully request the deadline to file the settlement agreement and a joint letter be
        extended by three weeks.

                Thank you for your attention.
Application GRANTED. The settlement materials         Respectfully Submitted,
are due on December 2, 2019. No further
extensions absent extraordinary circumstances.        ______/s/___________
                                                      Jesse S. Barton, Esq.
Dated: November 12, 2019                              Michael Faillace & Associates, P.C.
       New York, New York                             60 East 42nd Street, Suite 4510
                                                      New York, NY 10165
                                                      Tel No. (212) 317-1200
                                                      Fax No. (212) 317-1620
